The above-entitled actions were tried together upon the same evidence, Rozovsky being the driver of the automobile, and Bodek a passenger therein, at the time of collision of the defendant's trolley-car with this automobile. A verdict in each case was directed for the defendant, because of the inadequacy of the evidence to show any negligence of the motorman of the defendant as alleged, which was the proximate cause of the injuries and damage sued for.
Our consideration of the evidence satisfies us that the conclusion of the trial court was not only not erroneous, but was the only conclusion which could reasonably be drawn from the evidence. We have no occasion to pass upon the question of the due care of the plaintiffs.
The plaintiffs offered a sign, found near the place of the accident some six months thereafter, and claimed to have been suspended from defendant's cross-wires prior to the accident. This was properly excluded. No proof was offered that the sign was the same sign as the one Candee testified he had seen suspended from the cross-wires prior to the accident. Without such proof the evidence was wholly immaterial.
   There is no error in either case.